DETAILED ACTION
1.	 Claims 1-5 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-5 are  rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated Foo et al., (hereafter Foo), US Patent Application publication No: US 20040179620 A1, published on Sep. 16, 2004
As to claim 1, Foo teaches  . An image encoding device  (Abstract, [0105], the moving picture coding apparatus and the moving picture decoding apparatus is  employed as an encoder and a decoder in the devices making up such system)that carries out a block based coding process on each of coding blocks of an inputted image (Fig.2, [0037], [0049],  teaches A coding mode, which is indicative of a method to be used for coding a macroblock, indicates which one of non-intra picture coding (motion compensated coding) and intra picture coding and the like should be performed on a macroblock, wherein the macroblock includes a plurality of bocks), each of the coding blocks being a unit for coding process (Fig.2, [0037], [0049],  clearly  the blocks of the macroblock are  utilized in the  encoding and decoding process of the video), the image encoding device comprising: 
a distortion remover (Fig.2-unit 144 Inter-pixel filter unit)to carry out a filtering process on a decoded image obtained by adding a prediction image to a difference image which is a difference between the inputted image of a coding block and the prediction image, and to remove a block distortion at a boundary between adjacent transform blocks of the decoded image (Fig.2, [0039]-[0041], the prediction residual decoding unit 105 performs decoding generate decoded differential image data. The adder 106 adds the decoded differential image data to the predictive image data inputted by the motion compensation coding unit 109 so as to generate decoded image data. The inter-pixel filter 114, which is a deblocking filter that filters decoded image data so as to remove block distortion which is high frequency noise around block boundaries, has the filter A114a, the filter B114b, the filter C114c, the filter D114d, each having a different filtering strength), the transform block being for transforming the difference image (Fig.2 [0039], the difference calculation unit 102 calculates the difference between a picture read out from the picture memory 101 and the predictive image data inputted by the motion compensation coding unit 109;  and the prediction residual coding unit 103 transform  the difference  between a picture read out from the picture memory and the predictive image data); and 
a data encoder to encode a compressed data of the difference image([0038], Fig.2 unit 103, the bit stream generation unit 104 performs variable length coding and other processing on the coded data generated by the prediction residual coding unit 103, and generates a bit stream after adding, to such coded data, motion vector information and coding mode information and the like inputted by the motion compensation coding unit 109,  and the prediction residual coding unit 103 performs coding processing such as orthogonal transform and quantization on the input prediction residual image data, and generates coded data)) and an offset ([0038] The difference calculation unit 102 calculates the difference between a picture read out from the picture memory 101 and the predictive image data inputted by the motion compensation coding unit 109 so as to generate prediction residual image data.  The offset corresponds to the prediction residual image data), wherein the distortion remover derives a value of a parameter specifying filtering strength as a default value for the offset  (([0040] the filter processing control unit 110 selects a filtering strength of the inter-pixel filter 114 according to the input motion vector information and the coding mode information, i.e. selects which one of the following should be used: a filter A114a; a filter B114b; a filter C114c; a filter D114d; and no-filtering (skip), and as shown in Fig. 2 the decoded differential image data (offset) added to inter –pixel filter114 )according to a set of conditions including whether a coding mode corresponding to at least one of the adjacent transform blocks to which the filtering process is to be applied is intra prediction mode ([0060] A determination for selecting a filtering strength used for filtering is made at the boundary of the two adjacent blocks p and q. AS illustrated in FIG. 1 (Step S201). First, the filter processing control unit 110 checks to see if the blocks p and q are intra-picture-coded, on the basis of the coding mode of each macroblock outputted by the motion compensation coding unit 109 (Step S202). If one of these blocks is intra-coded (Yes in Step S202), the filter processing control unit 110 checks to see if the block boundary falls on a macroblock boundary (Step S203)), wherein the offset is added to the value of the parameter in a process of selecting from different filtering processes (([0057], Fig.2 units105—106 and 113-114, [0054], the adder 106 adds the decoded differential image data(offset data) to the predictive image data inputted by the motion compensation coding unit 109 so as to generate decoded image data, and outputs it to the inter-pixel filter 114 via the switch 113..Thus, the decoded differential image data corresponds to the decoded offset data. And as shown in Fig. 2 the decoded differential image data added to inter –pixel filter114).

Claim 2 is rejected the same as claim 1 except claim 1is directed to method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 2.

As to claim 3, Foo teaches  An image decoding device that carries out a decoding process on a coded data obtained by performing a block-based coding process on an image(([0006], [0008],  FIG. 1 is a block diagram showing the structure of a decoding apparatus according to the H. 264/AVC standard. Decoding in H. 264/AVC is performed on a macroblock-by-macroblock basis (a macroblock is also referred to as an MB, hereinafter), the image decoding device comprising: 
a coded data decoder to decode the coded data to acquire compressed data of a difference image associated with each of coding blocks and an offset(([0038], Fig.2 unit 103, the bit stream generation unit 104 performs variable length coding and other processing on the coded data generated by the prediction residual coding unit 103, and generates a bit stream after adding, to such coded data, motion vector information and coding mode information and the like inputted by the motion compensation coding unit 109,  and the prediction residual coding unit 103 performs coding processing such as orthogonal transform and quantization on the input prediction residual image data, and generates coded data) and offset  ([0038] The difference calculation unit 102 calculates the difference between a picture read out from the picture memory 101 and the predictive image data inputted by the motion compensation coding unit 109 so as to generate prediction residual image data.  The offset corresponds to the prediction residual image data); and 
a distortion remover to carry out a filtering process on a decoded image obtained by adding a prediction image to the difference image (Fig.2, [0039]-[0041], the prediction residual decoding unit 105 performs decoding generate decoded differential image data. The adder 106 adds the decoded differential image data to the predictive image data inputted by the motion compensation coding unit 109 so as to generate decoded image data. The inter-pixel filter 114, which is a deblocking filter that filters decoded image data so as to remove block distortion which is high frequency noise around block boundaries, has the filter A114a, the filter B114b, the filter C114c, the filter D114d, each having a different filtering strength), and to remove a block distortion at a boundary between adjacent transform blocks of the decoded image, the transform block being for transforming the difference image(Fig.2, [0039]-[0041], the prediction residual decoding unit 105 performs decoding generate decoded differential image data. The adder 106 adds the decoded differential image data to the predictive image data inputted by the motion compensation coding unit 109 so as to generate decoded image data. The inter-pixel filter 114, which is a deblocking filter that filters decoded image data so as to remove block distortion which is high frequency noise around block boundaries, has the filter A114a, the filter B114b, the filter C114c, the filter D114d, each having a different filtering strength), wherein the distortion remover derives a value of a parameter specifying filtering strength as a default value for the offset ([0040] the filter processing control unit 110 selects a filtering strength of the inter-pixel filter 114 according to the input motion vector information and the coding mode information, i.e. selects which one of the following should be used: a filter A114a; a filter B114b; a filter C114c; a filter D114d; and no-filtering (skip), and as shown in Fig. 2 the decoded differential image data (offset) added to inter –pixel filter114)according to a set of conditions including whether a coding mode corresponding to at least one of the adjacent transform blocks to which the filtering process is to be applied is intra prediction mode ([0060] A determination for selecting a filtering strength used for filtering is made at the boundary of the two adjacent blocks p and q. AS illustrated in FIG. 1 (Step S201). First, the filter processing control unit 110 checks to see if the blocks p and q are intra-picture-coded, on the basis of the coding mode of each macroblock outputted by the motion compensation coding unit 109 (Step S202). If one of these blocks is intra-coded (Yes in Step S202), the filter processing control unit 110 checks to see if the block boundary falls on a macroblock boundary (Step S203)), wherein the offset is added to the value of the parameter in a process of selecting from different filtering processes ([0057], Fig.2 units105—106 and 113-114, [0054], the adder 106 adds the decoded differential image data(offset data) to the predictive image data inputted by the motion compensation coding unit 109 so as to generate decoded image data, and outputs it to the inter-pixel filter 114 via the switch 113..Thus, the decoded differential image data corresponds to the decoded offset data. And as shown in Fig. 2 the decoded differential image data added to inter –pixel filter114).

Claim 4 is rejected the same as claim 3 except claim 4 is directed to method claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 4.

As to claim 5, Foo teaches  . A non-transitory computer readable medium comprising coded data for each of a plurality of coding blocks (Fig.9, claim 21, [0093]. FIG. 9 is a diagram explaining a recording medium which stores the program for realizing the moving picture coding method and the moving picture decoding method of the above embodiments in a computer system), the coded 
data including: 
compressed data of a difference image ([0038] the bit stream generation unit 104 performs variable length coding and other processing on the coded data generated by the prediction residual coding unit 103); and 
an offset([0038] The difference calculation unit 102 calculates the difference between a picture read out from the picture memory 101 and the predictive image data inputted by the motion compensation coding unit 109 so as to generate prediction residual image data.  The offset corresponds to the prediction residual image data), 
wherein the compressed data of the coded data (([0038] the bit stream generation unit 104 performs variable length coding and other processing on the coded data generated by the prediction residual coding unit 103, and generates a bit stream after adding, to such coded data, motion vector information and coding mode information and the like inputted by the motion compensation coding unit 109),
when read by a processor, enables the processor to carry out a filtering process on a decoded image obtained by adding a prediction image to the difference image, and to remove a block distortion at a boundary between adjacent transform blocks of the decoded image(as discussed in claim 1 above Fig.2, [0039]-[0041], the prediction residual decoding unit 105 performs decoding generate decoded differential image data. The adder 106 adds the decoded differential image data to the predictive image data inputted by the motion compensation coding unit 109 so as to generate decoded image data. The inter-pixel filter 114, which is a deblocking filter that filters decoded image data so as to remove block distortion which is high frequency noise around block boundaries, has the filter A114a, the filter B114b, the filter C114c, the filter D114d, each having a different filtering strength), the transform block being for transforming the difference image(Fig.2 [0039], The difference calculation unit 102 calculates the difference between a picture read out from the picture memory 101 and the predictive image data inputted by the motion compensation coding unit 109; and the prediction residual coding unit 103 transform  the difference  between a picture read out from the picture memory and the predictive image data)), and wherein the compressed data enables the processor to derive a value of a parameter specifying filtering strength as a default value for the offset according to a set of conditions ((([0040] the filter processing control unit 110 selects a filtering strength of the inter-pixel filter 114 according to the input motion vector information and the coding mode information, i.e. selects which one of the following should be used: a filter A114a; a filter B114b; a filter C114c; a filter D114d; and no-filtering (skip), and as shown in Fig. 2 the decoded differential image data (offset) added to inter –pixel filter114 )) including whether a coding mode corresponding to at least one of the adjacent transform blocks to which the filtering process is to be applied is intra prediction mode  ([0060] A determination for selecting a filtering strength used for filtering is made at the boundary of the two adjacent blocks p and q. AS illustrated in FIG. 1 (Step S201). First, the filter processing control unit 110 checks to see if the blocks p and q are intra-picture-coded, on the basis of the coding mode of each macroblock outputted by the motion compensation coding unit 109 (Step S202). If one of these blocks is intra-coded (Yes in Step S202), the filter processing control unit 110 checks to see if the block boundary falls on a macroblock boundary (Step S203)),), wherein the offset is added to the value of the parameter in a process of selecting from different filtering processes (([0057], Fig.2 units105—106 and 113-114, [0054], the adder 106 adds the decoded differential image data(offset data) to the predictive image data inputted by the motion compensation coding unit 109 so as to generate decoded image data, and outputs it to the inter-pixel filter 114 via the switch 113..Thus, the decoded differential image data corresponds to the decoded offset data. And as shown in Fig. 2 the decoded differential image data added to inter –pixel filter114).





Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699